Exhibit 10.1

 

CONSENT

 

This CONSENT (this “Consent”) dated as of July 1, 2020 to the Credit Agreement
referenced below is by and among Zynga Inc., a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto and Bank of
America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of December 20, 2018 among the Borrower,
the Guarantors identified therein and the Lender;

 

WHEREAS, the Borrower has requested that the Lender consent to certain tax
restructuring transactions and the Lender has agreed to do so on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2.Consent.  Notwithstanding anything to the contrary in any of the Loan
Documents, the Lender consents to the consummation of the transactions set forth
in the slide deck titled “Zynga Inc. International operating model realignment
April 2020 DRAFT for discussion purposes only”.  This consent is a one-time
consent and shall be effective only in this specific instance.

3.Conditions Precedent.  This Consent shall become effective as of the date
hereof upon receipt by the Lender of counterparts of this Consent duly executed
by a Responsible Officer of each Loan Party.

4.Consent is a Loan Document.  This Consent is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Consent.

5.Representations and Warranties.  Each Loan Party represents and warrants to
the Lender that after giving effect to this Consent (a) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects on and as of the date hereof, except
that for purposes of this Section 5(a), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively and (b) no Default exists.

6.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Consent and all transactions
contemplated hereby, (b) affirms all of its obligations under the Credit
Agreement and the other Loan Documents and (c) agrees that this Consent and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.

7.Reaffirmation of Security Interests and Guarantees.  Each Loan Party (a)
agrees that, notwithstanding the effectiveness of this Consent, the Security
Agreement and each of the other Collateral

1

--------------------------------------------------------------------------------

Exhibit 10.1

 

Documents continue to be in full force and effect and are not impaired or
adversely affected in any manner whatsoever, (b) confirms its guaranty of the
Guaranteed Obligations and its grant of a security interest pursuant to the
Collateral Documents in its assets that constitute Collateral as collateral
therefor, all as provided in the Loan Documents as originally executed and (c)
acknowledges that such guaranty and grant continues in full force and effect in
respect of, and to secure, the Obligations under the Credit Agreement and the
other Loan Documents.

8.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9.Counterparts; Delivery.  This Consent may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Consent by
facsimile or other electronic imaging means shall be effective as an original.

10.Governing Law.  This Consent shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

 

BORROWER:

ZYNGA INC., a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ James Gerard Griffin

 

 

Name:

 

James Gerard Griffin

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

BIG DOG HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

Zynga Inc., its managing member

 

 

 

 

 

 

 

By:

 

/s/ James Gerard Griffin

 

 

Name:

 

James Gerard Griffin

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

/s/ Jason Auguste

 

 

Name:

 

Jason Auguste

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

ZYNGA INC.

CONSENT

 